Case 3:18-cv-14035-BRM-TJB Document 23 Filed 01/15/19 Page 1 of 1 PageID: 582




Lisa J. Rodriguez
Direct Dial 856-482-5741
Direct Fax 856-482-2578
E-Mail: lrodriguez@schnader.com




                                                 January 15, 2019


VIA ECF
Clerk of the Court
U.S. District Court, District of New Jersey
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

                       Re:        Duke University, Allergan, Inc., and Allergan Sales, LLC
                                  v. Akorn, Inc. and Hi-Tech Pharmacal Co., Inc.
                                  3:18-cv-14035-BRM-TJB


Dear Sir/Madam:

               Defendant Akorn moves, pursuant to L. Civ. R. 7.1(d)(5), for an extension of time
to respond to Plaintiffs’ Motion to Dismiss Akorn’s Counterclaims or Alternatively to Bifurcate
or Stay. The original motion date has not previously been adjourned or extended. The motion is
presently returnable on February 4, 2019 and will now be returnable on February 19, 2019.

               Thank you for your attention to this matter. I am available to answer any
questions the Court may have.


                                                            Very truly yours,



                                                         s/Lisa J. Rodriguez
                                             For SCHNADER HARRISON SEGAL & LEWIS LLP




cc:        All counsel of record (via ECF)
